ACCEPTED
                                                                                            03-14-00633-CR
                                                                                                   4133786
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       2/12/2015 4:27:02 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                 NO. 03-14-00633-CR

STATE OF TEXAS                              §          IN THE COURT OF APPEALS
                                                                    FILED IN
                                                                    3rd COURT OF APPEALS
                                            §                           AUSTIN, TEXAS
v.                                          §                        THIRD    DISTRICT
                                                                    2/12/2015 4:27:02 PM
                                            §                         JEFFREY D. KYLE
                                                                            Clerk
JOHN ALLEN WACHTENDORF                      §                        AUSTIN, TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellant, by and through her

Assistant District Attorney, and moves the Court, pursuant to Texas Rule of Appellate

Procedure 38.6(d), to extend the deadline for filing the State’s brief. In support of its

motion, the State would show the Court the following:

1. The State’s Brief in this case is due on February 16, 2015.

2. No previous extensions of time have been requested by the State or granted by this
   Court.

3. The undersigned Assistant District Attorney, assumed the duties of the appellate

     prosecutor for the Williamson County District Attorney’s Office on November 3,

     2014.


4. The undersigned is the sole Assistant District Attorney in the Williamson County

     District Attorney’s Office assigned to the appellate division, and must, in addition

     to handling writs and direct appeals, advise the trial prosecutors on motions to


                                            1
   suppress, jury charges, issues that arise during trial, and other legal matters as they

   come up during the course of the prosecution of a case.

5. Upon assuming office, the undersigned Assistant District Attorney found numerous

   matters unresolved by his predecessor, many of which appear to have been

   unattended for some time, and to which he must now attend. These include the

   following Writs of Habeas Corpus: Ex Parte Markum Woodrow Peavey WR-

   70,212-03, 08-1604-K26A, Ex Parte Cory Dale Morgan WR-81,867-01, 12-1212-

   K368A, Ex Parte Stephen Farrell Eikelboom, WR-81,534-01, WR-81,534-02, WR-

   81,534-03, Ex Parte Robert Brown, 05-307-K277A, Ex Parte Austen Joseph Ross,

   07-379-K368A, Ex Parte David Wayne Grasman 03-168-K277A, Ex Parte Beau

   Prestidge 08-1340-K368A, Ex Parte Antonio Gonzalez Rodriguez 00-430-K368B,

   Ex Parte Scott Patrick Hudson 09-1620-K277A, Ex Parte Robert Jesse Padilla 06-

   921-K368A, Ex Parte Johnny Moreno 07-712-K368B, Ex Parte Dionisio Balderas

   Moreno 07-469-K368B, Ex Parte Daniel Robert Lock 97-780-K277A, and Ex

   Parte Robert Carlos Campos 08-1015-K26A.

6. On January 29, 2015, the undersigned Assistant District Attorney filed a State’s

   Response to Appellant’s Motion to Dismiss in this cause.

7. Since assuming his position, the undersigned Assistant District Attorney has filed

   answers to applications for writs of habeas corpus in Ex Parte Edward Lamonyne

                                            2
   King 10-1235-K26A, and Ex Parte Daniel Robert Lock 94-085-K277A, affidavits,

   supplemental documentation, and/or proposed findings of fact and conclusions of

   law regarding applications for writs of habeas corpus in Ex Parte Stephen Farrell

   Eikelboom, WR-81,534-01, WR-81,534-02, WR-81,534-03, Ex Parte Robert

   Brown WR-71,460-4, and Ex Parte Antonio Gonzalez Rodriguez 00-430-K368B,

   obtained and filed an affidavit requested by the Court of Criminal Appeals in Ex

   Parte Cory Dale Morgan WR-81,867-01, 12-1212-K368A.

8. The State still has a variety of appeals and writs of habeas corpus to which he must

   respond.

9. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty (60)

   days from the current due date of February 16, 2015, to April 17, 2015.




                                          3
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to April 17, 2015.

                                                Respectfully submitted,

                                                Jana Duty
                                                District Attorney
                                                Williamson County, Texas


                                                 /s/ John C. Prezas
                                                John C. Prezas
                                                Assistant District Attorney
                                                State Bar Number 24041722
                                                405 Martin Luther King #1
                                                Georgetown, Texas 78626
                                                (512) 943-1248
                                                (512) 943-1255 (fax)
                                                jprezas@wilco.org


                                 Certificate of Service

      This is to certify that on February 12, 2015, a copy of the foregoing motion has
been sent to Appellant’s attorney of record, Ms. Kristen Jernigan, 207 S. Austin Ave.
Georgetown, Texas 78626, kristen@txcrimapp.com by eservice.

                                                /s/ John C. Prezas
                                                John C. Prezas




                                            4